Citation Nr: 0322610	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, that denied service 
connection for hepatitis C and entitlement to nonservice-
connected pension benefits.  

When this case was previously before the Board in March 2001, 
it was remanded to the RO for additional development.  
Following the requested development, the RO in April 2003 
granted nonservice-connected pension benefits, effective from 
the date of receipt of the claim for that benefit in December 
1998.  The RO also continued its previous denial of the claim 
for service connection for hepatitis C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Hepatitis C was not present in service or until many 
years thereafter and is not shown to be related to service or 
to any incident of service origin.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and reports of VA examinations 
are of record.  The Board finds that the notice and duty to 
assist provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The United States Court of Appeals for 
the Federal Circuit has held that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).  

Although the veteran contends that he has hepatitis C as a 
consequence of service, the record demonstrates otherwise.  
His service medical records show that he was hospitalized for 
viral hepatitis for about six days in November and December 
1974.  He was discharged to duty on a 30-day temporary 
profile, and his separation examination in December 1978 was 
negative for complaints or findings referable to any form of 
hepatitis or residuals of hepatitis.  A VA examination in 
August 1990 culminated in a diagnosis of post hepatitis B 
infection, with the veteran now immune and non-infective.  
Hepatitis C was initially shown when a serum blood test by VA 
in November 1992 was positive for the hepatitis C virus 
(HCV).  Hepatitis C was again shown when the veteran 
participated in a VA national survey for hepatitis C in March 
1999.  

The record is extensive and shows that the veteran has been 
treated for a variety of disorders, primarily since 1990, 
that have included hepatitis C, chronic alcoholism, and 
alcoholic liver disease.  However, the record is devoid of 
any competent medical evidence attributing the veteran's 
hepatitis C to service or to his hospitalization for 
treatment of viral hepatitis in service.  Although the record 
does not show a history of blood transfusions or intravenous 
drug abuse, the VA examiner who examined the veteran in July 
1999 elicited a history of high-risk sexual activity.  
Following an examination, the examiner found that the veteran 
had hepatitis C, which he attributed to multiple sexual 
partners.  He also diagnosed alcoholic liver disease 
secondary to alcohol abuse.  

Although the veteran appears to maintain that the hepatitis C 
manifested many years following service is related to the 
episode of viral hepatitis that he contracted in service, he 
is not competent to do so.  See Stadin v. Brown, 8 Vet. App. 
280, 284 (1995) (a claimant is capable of providing evidence 
of symptomatology but, as a layperson, is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms).  See also 38 C.F.R. § 
3.159(a)(1) (2002) (competent medical evidence "means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions").  

As the record does not show that hepatitis C was present in 
service or until many years thereafter and does not reveal an 
etiological relationship between the post service hepatitis C 
and the complaints and findings shown in service, service 
connection for hepatitis C is not warranted.  The evidence is 
not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  



ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

